MEMORANDUM *
Petitioner-Appellant Linh Hoang Dang appeals the denial of his petition for writ of habeas corpus. We affirm.
Dang has not satisfied the Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) test for ineffective assistance of counsel. Dang failed to show that Ms counsel’s “acts or omissions were outside the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690, 104 S.Ct. 2052. Dang knowingly forced his counsel to trial with little more than thirty days lead time by insisting that the prosecution comply with his statutory speedy trial rights. See Stuard v. Stewart, 401 F.3d 1064, 1068-69 (9th Cir.2005). Given the time that she had to prepare, Dang’s counsel could have reasonably declined to pursue forensic testing of the gun allegedly used in the assault in favor of more viable defense strategies. See Strickland, 466 U.S. at 690-91, 104 S.Ct. 2052 (“[Strategic choices made after less than complete investigation are reasonable precisely to the extent that reasonable professional judgments support the limitations on mvestigation.”). Nor ■ has Dang demonstrated “a reasonable probability that ... the result of the proceeding would have been different” if his counsel had requested the test. Id. at 694, 104 S.Ct. 2052. Assuming the test revealed no blood on the gun, the prosecutor could have argued that the assault had been committed with another gun (perhaps the one that Dang had recently sold) or that Dang had time to clean any blood from the gun before his arrest. Accordingly, the state court’s assessment of counsel’s performance was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
Dang did not request an interpreter at trial. See Gonzalez v. United States, 33 F.3d 1047, 1051 (9th Cir.1994). Dang has not shown that the trial court disregarded a clear need for an interpreter. See United States v. Si, 343 F.3d 1116, 1122 (9th Cir.2003). Hence, we decline to expand the Certificate of Appealability to encompass the due process claim. See 28 U.S.C. § 2253(c)(2).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.